PER CURIAM.
Gregory Jones seeks to appeal the district court’s orders denying relief on his motion filed under 28 U.S.C. § 2255 (2000) and denying reconsideration of that order. We have reviewed the record and conclude for the reasons stated by the district court that Jones has not made a substantial showing of the denial of a constitutional right. See United States v. Jones, No. CR-95-234; CA-99-186-L (D.Md. May 21, 2002; June 27, 2002). Accordingly, we deny a certificate of appealability and dismiss the appeal. See 28 U.S.C. § 2253(c) (2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.